LEVINE, P. J.
Carmine Cicchino brought this action in term, a judgment rendered, and to enjoin its collection. After full hearing the court vacated the judgment and granted the injunction. Ferrando appealed and the Court of Appeals held:
1. The question is raised in this court whether or not an action of this nature is appealable.
2. This is not an ordinary civil" action, but a special proceeding under 11631 GC.
3. The Supreme Court has held in a number of decisions that actions under that statute are not subject to appeal but only to review on error. (9 App. 419). Appeal therefore dismissed.